           Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 1 of 8 PageID# 987

  Pro jp 3(Rey.^12/16)The Defendant's Answer to the Complaint

                                                                                                                                   , FILPO
            -32019                                                                                                                  Mailroc^
                                        United States District Court
                                                                       for the
CLLhK, U.S. DlSTMiCr COURT                                                                                                      SEP - 3 2019
   ALBChMPRIA. VIRGINIA
                                                                      District of {/tf^i'inicL
                                                                                                                        Clerk, u.s. djsth'Jt cuurt
   yfonica RiW                                                               Division                                      /VLEXAhjP RIA. VIRG[NIA
   iicfne hdiler Gtdk-hein
   lloo New                                            Gee                        Case No.       I |T-61/'007/5 -LO'lOO
    UlcK^hln^h               VC 2.00oS'3f3'/                                                     (to befilled in by the Clerk's Office)

                              Plaintijf(s)
  (Write thefull name ofeach plaintiffwho isfiling this complaint.
  Ifthe names ofall the plaintiffs cannotft in the space above,                   Jury Trial: (check om) □ Yes
  please write "see attached" in the space and attach an additional
  page with thefiill list ofnames.)
                                  -V-




                     ^liS ccrWc^U
        5-hcf^ton, CtA
                             Defendant(s)
  (Write thefull name ofeach defendant who is being sued Ifthe
  names ofall the defendants cannotfit in the space above, please
  write "see attached" in the space and attach an additional page
  with thefull list ofnames.)



                                THE DEFENDANT'S ANSWER TO THE COMPLAINT


            The Parties Filing This Answer to the Complaint
            Provide the information below for each defendant filing this answer or other response to the allegations in the
            plaintiffs complaint. Attach additional pages if needed.
                                Name
                                                                      K-ei/i'r)     5(JIIiiAM)
                                Street Address
                                                                      ^113       CcfncJa.!! Vf
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address
                                                                      IJl

  n.        The Answer and Defenses to the Complaint
            A.        Answering the Claims for Relief

                      On a separate page or pages, write a short and plain statement of the answer to the allegations in the
                      complaint. Number the paragraphs. The answer should correspond to each paragraph in the complaint,
                      with paragraph 1 of the answer corresponding to paragraph 1 of the complaint, etc. For each paragraph
                      in the complaint, state whether: the defendant admits Ae allegations in that paragraph; denies the
                      allegations; lacks sufficient knowledge to admit or deny the allegations; or admits certain allegations
                      but denies, or lacks sufficient knowledge to admit or deny, the rest.
                                                                                                                                          Page 1 of 7
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 2 of 8 PageID# 988
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 3 of 8 PageID# 989
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 4 of 8 PageID# 990
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 5 of 8 PageID# 991
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 6 of 8 PageID# 992
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 7 of 8 PageID# 993
Case 1:19-cv-00715-LO-IDD Document 75 Filed 09/03/19 Page 8 of 8 PageID# 994
